Title: Treasury Department Circular to the Collectors of the Customs, 17 November 1791
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs



Treasury Deparmt.Nov. 17. 1791.
Sir

On considering several representations which have been made to me relative to the rations for the cutters, I have determined on the following mode of conducting the business.
A price not exceeding twelve cents for each man per diem may be agreed for by you with the Captain or any other person, who will contract to supply the necessary articles. It is hoped that this will enable you to conduct the business in a manner which will be satisfactory to the seamen and consistent with a proper execution of the public service. Should you find it practicable to obtain this supply for less than twelve cents per man per day, your concern for the public interests will, I assure myself, prompt you to do it. The officers may receive the same articles with the seamen or the sum stipulated for them as they may prefer the one or the other.
I have already observed that rations from the date of each commission is all that it is in the power of the officers of the Treasury to admit as compensation for board prior to the officers living on board the cutters. Accounts for the time prior to the date of the commissions may be rendered to the Auditor of the Treasury (in those instances wherein it has not been already done) with such testimonials of their having been engaged and actually in service as in each case they may be able to adduce. It will lie with the examining and accountant officers of this department to determine how far they can be legally admitted.
The number of men and boys being limited by law it is not in my power to add to them.
It will be proper that quarterly accounts terminating as in the customs should ⟨be⟩ regularly transmitted in your own mode ⟨un⟩til forms shall be sent to you.
I am, Sir,   Your obedt. servant
